                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

TINA NAULT,

        Plaintiff,
                                                         Case No. 19-cv-855-jdp
   v.

ALLIANCE COLLECTION AGENCIES,
INC.,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

plaintiff Tina Nault against defendant Alliance Collection Agencies, Inc. in the

amount of $1001.00.




        s/ R. Swanson, Deputy Clerk                            12/12/2019
        Peter Oppeneer, Clerk of Court                             Date
